DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett [20090199557], further in view of Mehos et al [20020059798].
With respect to claim 23, Bennett discloses: A method for providing solar-heated steam to a target user, comprising: generating steam via a working fluid heated at a solar field (10), the solar field including at least one receiver (22) carrying the working fluid, and at least one concentrator (20) positioned to concentrate solar radiation on the at least one receiver; separating a liquid fraction from the steam (via pressure vessel 24); directing a vapor fraction of the steam toward the target user (34) via a first, vapor fraction conduit (30); and directing at least part of the liquid fraction toward the target user (62), separately from the vapor fraction, via a second, liquid fraction conduit (60) [see FIGs 1 and 2, paragraph 0033-0042].
With respect to claim 34, Bennett discloses: A solar steam generation system, comprising: a solar field (10) having at least one receiver (22) and at least one concentrator (20) positioned to concentrate solar radiation on the receiver, the receiver being in thermal communication with water to generate steam; a separator (24) positioned to receive the steam and separate a liquid fraction from the steam; a vapor fraction conduit (30) coupled to the separator to receive at least a portion of a vapor fraction of the steam from the separator, the vapor fraction conduit being coupled between the separator and a target steam user (34); and a liquid fraction conduit (60) coupled to the separator to receive at least a portion of the liquid fraction from the separator, the liquid fraction conduit being coupled between the separator and the target steam user (62) [see FIGs 1 and 2, paragraph 0033-0042].
Bennett discloses a system wherein the target user is the building in which the solar system (10) is utilized. It is believed that the proper interpretation of “target user” however is one in which vapor and liquid steam are used to generate power, i.e. energy conversion. Bennett does teach a power generator (34). Therefore, Bennett fails to teach a target user having the need to use a working fluid that is a mixture of vapor and liquid steam. 
Mehos makes up for these deficiencies by teaching a solar apparatus having a targer user (generator) utilizing a mixture of vapor steam and liquid steam to generate power [see FIG 1, abstract, paragraph 0020, 0026]. The modification would involve the outlet of the dome of Mehos being configured in the system of Bennett as an extra conduit which can be used to drive the generator (34) of Bennett. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Bennett with the teachings of Mehos because Mehos provides a power generator utilizing a mixture of vapor and liquid steam, therein providing a known working medium to generate power.
Allowable Subject Matter
Claims 24-33 and 35-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 23-27 and 30-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 9-23 of U.S. Patent No. 10364978. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent claims anticipate the limitations of the application claims. Since all limitations are found in the application when compared to the claims, the inventions are not distinct from one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/11/2021